PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4496
KENNETH ROBERT SPRING,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                           (CR-00-168-F)

                         Argued: June 6, 2002

                      Decided: September 26, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
   Frederick P. STAMP, Jr., United States District Judge for the
     Northern District of West Virginia, sitting by designation.



Affirmed in part and vacated and remanded in part by published opin-
ion. Judge Wilkins wrote the majority opinion. Judge Widener wrote
an opinion concurring in part and dissenting in part. Judge Stamp
wrote an opinion concurring in part and dissenting in part.


                              COUNSEL

ARGUED: George Alan DuBois, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant. Yvonne Victoria Watford-
McKinney, Assistant United States Attorney, Raleigh, North Caro-
2                      UNITED STATES v. SPRING
lina, for Appellee. ON BRIEF: Thomas P. McNamara, Federal Pub-
lic Defender, Raleigh, North Carolina, for Appellant. John Stuart
Bruce, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


                              OPINION

WILKINS, Circuit Judge:

   Kenneth Robert Spring appeals his sentence for making unlawful
threats, see 18 U.S.C.A. § 115(a)(1) (West 2000). He asserts that the
district court erred by enhancing his offense level for making more
than two threats and by departing upward without providing notice of
its intent to do so. We affirm the enhancement but vacate and remand
for further proceedings concerning the departure.

                                   I.

   In 1999, Spring completed a prison sentence for a prior federal
offense and began serving a term of supervised release. Jeffrey W.
Naber was appointed to act as his probation officer. After Naber
found numerous weapons in a rented storage unit in which Spring was
living, the district court revoked Spring’s supervised release and
returned him to prison.

   While in prison, Spring attempted to mail Naber a letter ("the Let-
ter") threatening to kill him along with his wife and daughter, the
judge who had revoked Spring’s supervised release, Chelsea Clinton,
Hillary Rodham Clinton, and "every cop I can get my hand on." J.A.
29 (internal quotation marks omitted). As a result of the Letter, Spring
was charged with threatening to murder a federal law enforcement
officer, see 18 U.S.C.A. § 115(a)(1)(B); threatening to murder a fed-
eral judge, see id.; and threatening to murder a member of the imme-
diate family of a federal law enforcement officer, see 18 U.S.C.A.
§ 115(a)(1)(A).

   At trial, Spring’s former cellmate, Clarence Sargent, testified that
Spring said he "resented his probation officer so much that he wanted
to do something to him." J.A. 253. Sargent explained:
                       UNITED STATES v. SPRING                       3
    Well, he didn’t want to get out of jail, but if he did get out
    of jail he figured that he could do something to him, hurt
    him, hurt his family or, you know, to get put back in jail and
    it would all equal out, you know. That’s his thinking, or
    that’s how he related to me that he would get justice by
    retaliating himself.

Id. Another inmate, Michael Williams, recounted similar hostile com-
ments about Naber:

    Q. And what did Mr. Spring tell you about his probation
       officer?

    A. That he never wanted . . . to get out and be underneath
       the same probation officer. He didn’t like him.

    Q. Did he tell you why he didn’t like his probation offi-
       cer?

    A. That he set him up. That his probation officer set him
       up and that’s why he came back to prison and always
       harassing him and stuff.

       ....

    Q. Did he tell you anything else about his dislike of his
       probation officer?

    A. It was bad enough where he wanted to kill him, you
       know.

    Q. Did he say that?

    A. Yes, Ma’am.

Id. at 301; see id. at 302-03 (Williams testifying that he observed
Spring writing down plans to rape and kill Naber’s children). Wil-
liams further testified that Spring inquired about buying a handgun on
the black market.
4                      UNITED STATES v. SPRING
   Spring was convicted on all counts. The ensuing presentence report
(PSR) assigned Spring a total offense level of 20, based in part on a
two-level enhancement for making more than two threats. See U.S.
Sentencing Guidelines Manual § 2A6.1(b)(2) (2000). The PSR stated
that this enhancement applied because the Letter itself contained mul-
tiple threats against Naber. The district court imposed the enhance-
ment, noting that Spring had made other threats in conversations with
Sargent and Williams.

   The PSR also placed Spring in Criminal History Category (CHC)
IV but noted that an upward departure might be appropriate "[b]ased
upon the defendant’s three prior convictions for similar conduct." J.A.
372. Neither this possibility nor any other ground for departure was
mentioned during the proceedings concerning objections to the PSR,
Spring’s allocution, or final arguments by counsel. Nevertheless,
when the district court announced its judgment, it stated that CHC IV
"fails to capture the likelihood that [Spring] will commit further
crimes," id. at 337, and departed upward to CHC V. Immediately after
announcing this departure, and without having asked for or received
comment from counsel, the court sentenced Spring to 78 months
imprisonment. Spring then objected to the "sua sponte upward depar-
ture." Id. at 342. The court responded that the PSR had provided ade-
quate notice of possible grounds for departure. The court did not then
invite Spring to offer arguments against such a departure, nor did
Spring attempt to offer any.

                                  II.

   Spring first challenges the two-level enhancement for making more
than two threats. He asserts that his statements to his fellow inmates
were not threats within the purview of § 115(a)(1) because he did not
communicate or intend to communicate them to their target, Naber.
We conclude that the enhancement was proper.

    Section 115(a)(1) prohibits, inter alia, making threats against cer-
tain federal officials to influence their future actions or to retaliate
against them for past actions. According to Spring, this offense logi-
cally requires that the threats be communicated to their intended tar-
gets, as a threat cannot affect its victim unless the victim is aware of
it. See United States v. Fenton, 30 F. Supp. 2d 520, 528-30 (W.D. Pa.
                       UNITED STATES v. SPRING                       5
1998). But see United States v. Martin, 163 F.3d 1212, 1216-17 (10th
Cir. 1998); United States v. Snelenberger, 24 F.3d 799, 803 (6th Cir.
1994). We need not decide this question, however, because the rele-
vant provision here is U.S.S.G. § 2A6.1(b)(2), not 18 U.S.C.A.
§ 115(a)(1).

   Section 2A6.1 governs sentencing for crimes involving threats or
harassing communications. Under § 2A6.1(b)(2), the offense level for
such crimes is subject to a two-level increase "[i]f the offense
involved more than two threats." Neither the guideline nor its com-
mentary defines the word "threat." The guideline does, however, list
numerous crimes to which it applies, including threatening the Presi-
dent, see 18 U.S.C.A. § 871 (West 2000), and mailing threatening
communications, see 18 U.S.C.A. § 876 (West 2000). See U.S.S.G.
§ 2A6.1, comment. The cases interpreting these and similar statutes
tend to give the term "threat" the same meaning without regard to the
offense of conviction. See, e.g., United States v. Francis, 164 F.3d
120, 122 (2d Cir. 1999) (interpreting 18 U.S.C.A. § 875(c) (West
2000) in accord with precedents pertaining to § 871 and 18 U.S.C.A.
§ 879(a) (West Supp. 2002)). In light of this statutory context, we
conclude that the term "threat" has the same meaning in § 2A6.1(b)(2)
that it has in statutes criminalizing threats.

   The contours of this generic definition have never been expressly
delineated, but the cases provide much guidance. For example, this
court has held that in order to avoid punishing constitutionally pro-
tected speech not amounting to a "true threat," the prosecution must
prove that "an ordinary, reasonable [person] who is familiar with the
context of the [communication] would interpret it as a threat of
injury." United States v. Maxton, 940 F.2d 103, 106 (4th Cir. 1991)
(internal quotation marks omitted). We have also held that a statement
may qualify as a threat even if it is never communicated to the victim.
See United States v. Patillo, 431 F.2d 293, 295-96 (4th Cir. 1970)
(holding that statements to co-worker expressing desire to kill Presi-
dent constituted true threats for purposes of § 871), aff’d on reh’g en
banc, 438 F.2d 13 (4th Cir. 1971); see also United States v. Siegler,
272 F.3d 975, 978 (7th Cir. 2001) (upholding § 876 conviction based
on letter to defendant’s associate instructing him to murder prosecu-
tion witness); United States v. Geisler, 143 F.3d 1070, 1071-72 (7th
6                        UNITED STATES v. SPRING
Cir. 1998) (upholding § 876 convictions for sending letters that victim
never read).

   We do not hold that the failure to communicate a threat to its
intended victim is entirely irrelevant. In a particular case, whether a
threat was communicated to the victim may affect whether the threat
could reasonably be perceived as an expression of genuine intent to
inflict injury. Cf. Patillo, 431 F.2d at 297-98 (distinguishing among
threats against President based on whether they were transmitted (or
were intended to be transmitted) to President or to third party). Or, as
Spring argues with respect to § 115(a)(1), communication of the
threat to the intended victim may be essential to consummation of the
crime. In that event, however, the communication requirement would
arise from the other elements of the offense; it would not inhere in the
term "threat."

   It follows that Spring’s statements to Sargent and Williams may be
treated as threats even though Spring did not communicate them or
intend to communicate them to Naber. Although the statements might
not support separate convictions under § 115(a)(1) (a question we do
not decide), § 2A6.1(b)(2) does not incorporate any element of that
offense beyond the generic statutory definition of the term "threat."
We therefore affirm the application of § 2A6.1(b)(2) by the district
court.1

                                    III.

   Spring next contends that the district court erred in departing
upward from CHC IV to CHC V without giving prior notice of its
intent to do so. We agree.
    1
    In his partial dissent, Judge Stamp states that the record fails to dem-
onstrate either that Spring had a "genuine intent to inflict injury" upon
Naber or that he intended "to effect some change or to achieve some goal
through intimidation." Post, at 10. The question of whether Spring
intended to carry out his threats has not been raised; on the contrary,
Spring expressly asserts that the presence or absence of such intent is not
relevant to his claims. See Br. for Appellant at 24. As for the intent to
intimidate or cause change, proof of such intent may be required for a
conviction under § 115(a)(1), but it is not a prerequisite to the application
of U.S.S.G. § 2A6.1(b)(2).
                         UNITED STATES v. SPRING                         7
   At the outset, we have some question about whether this claim was
properly preserved. Spring could not have objected to the departure
prior to the imposition of sentence except by interrupting the district
court, a practice we do not encourage. After the court announced its
sentence, however, Spring could have objected to the lack of opportu-
nity to comment, either at the hearing itself or in a subsequent motion
to correct the sentence pursuant to Fed. R. Crim. P. 35(c).2 He did
object at the hearing, but only to the "sua sponte" nature of the depar-
ture. J.A. 342. It is questionable whether that objection sufficed to
embrace his current objection to the failure to afford an opportunity
to comment.

   It is not necessary for us to resolve this issue. If there was no
proper objection, either at the hearing or in a post-hearing motion,
then this claim must be reviewed for plain error. See United States v.
Fant, 974 F.2d 559, 562 (4th Cir. 1992). To establish plain error,
Spring

      must demonstrate that an error occurred, that the error was
      plain, and that the error affected his substantial rights. Even
      if [Spring] can satisfy these requirements, correction of the
      error remains within our discretion, which we should not
      exercise unless the error seriously affects the fairness, integ-
      rity or public reputation of judicial proceedings.

United States v. Promise, 255 F.3d 150, 154 (4th Cir. 2001) (en banc)
(citation, alterations, and internal quotation marks omitted), cert.
denied, 122 S. Ct. 2296 (2002). We hold that Spring’s sentence must
be vacated even under this exacting standard. See United States v.
Perkins, 108 F.3d 512, 516 (4th Cir. 1997) (declining to resolve pres-
ervation question where reversal was required even under plain error
standard).
  2
   Under Rule 35(c), the district court may correct a sentence only if it
"was imposed as a result of arithmetical, technical, or other clear error."
As we will explain, the decision to depart without first hearing from
counsel amounted to plain error. It follows that the decision was also
"clear error" under Rule 35(c). See United States v. Ward, 171 F.3d 188,
191 (4th Cir. 1999) (holding that clear errors under Rule 35(c) are errors
that would almost certainly result in reversal on appeal).
8                      UNITED STATES v. SPRING
   Initially, we conclude that error occurred. A district court "must
afford counsel for the defendant and for the Government an opportu-
nity to comment on . . . matters relating to the appropriate sentence."
Fed. R. Crim. P. 32(c)(1). The court here denied the parties sufficient
opportunity to comment by failing to inform them that it was contem-
plating an upward departure.

   There was no defect in pre-hearing notice here; the PSR provided
notice that a departure to a higher CHC might be considered at the
sentencing hearing. See Burns v. United States, 501 U.S. 129, 138
(1991). This notice informed counsel that they needed to prepare
arguments on this issue, but not that they needed to present them.
Although Spring could have offered his arguments preemptively, it is
fully understandable why his attorney would not want to call attention
to the possibility of an upward departure. See Burns, 501 U.S. at 137.
Moreover, it would not serve the interests of judicial economy to
encourage counsel to comment on all potential grounds for departure
identified in the PSR, as many ultimately have no bearing on the sen-
tence. Cf. id. (stating that requiring counsel to anticipate all possible
grounds for departure that might be considered would result in "ran-
dom and wasteful" examination of issues). Here, for example, the
PSR noted four possible grounds for departure; if Spring had offered
reasons why none of these grounds should apply, his comments
regarding three of them would surely have been a waste of time.

   By the time the parties received notice that an upward departure
was under consideration, the court had already made a final ruling on
the issue. The court did not solicit arguments from counsel before
announcing this ruling. Thus, the sole option left to Spring was to
request reconsideration of a decision that had already been announced
and incorporated in a judgment. This is not equivalent to proper
adversarial process before a decision is reached; on the contrary, once
a sentence is announced, both the specific constrictions of Rule 35(c)
and the general inertia of the decision-making process impose sub-
stantial burdens on a party seeking to modify a sentence. We therefore
hold that error occurred when the district court departed upward with-
out soliciting the views of the parties beforehand.

   The remaining three requirements of the plain error test are also
satisfied here. The error was plain because the decision to depart
                       UNITED STATES v. SPRING                         9
upward without comment from the parties violated the clear direction
of Rule 32(c)(1). And, the error resulted in an increased sentence and
therefore affected substantial rights. Cf. Promise, 255 F.3d at 160-61
(discussing application of "substantial rights" prong of plain error
test). Finally, the error should be noticed and corrected because it
impaired Spring’s opportunity to be heard on an important matter
affecting his sentence and because his arguments against the upward
departure have sufficient weight that the district court, in the exercise
of its broad discretion, might accept them when Spring has a chance
to present them.

   In light of these considerations, we vacate Spring’s sentence and
remand to allow the district court to consider an upward departure
after hearing argument from the parties. We take no position regard-
ing the merits of such a departure.

                                  IV.

   For the foregoing reasons, the judgment of the district court is
affirmed in part, vacated in part, and remanded for further proceed-
ings.

                                    AFFIRMED IN PART; VACATED
                                        AND REMANDED IN PART

WIDENER, Circuit Judge, concurring in part and dissenting in part:

   I concur in the majority opinion as it relates to the two-level
enhancement of Spring’s offense level under § 2A6.1(b)(2) of the
Sentencing Guidelines for making more than two threats. I respect-
fully dissent, however, with respect to Section III of the majority
opinion and would affirm the district court’s upward departure. I
think the notice in the pre-sentence report was adequate.

STAMP, District Judge, concurring in part and dissenting in part:

   While I concur with the ruling expressed in Section III of the
majority opinion regarding the lack of adequate notice leading to the
district court’s upward departure, I respectfully dissent from the
10                     UNITED STATES v. SPRING
majority view that affirms the two-level enhancement of Spring’s
offense level under U.S.S.G. § 2A6.1(b)(2) for the making of more
than two threats, arrived at by including the statements made by
Spring to three prison inmates, Wayne Alderman, Clarence Sargent
and Michael Williams. These statements would include verbal com-
ments made at different times by Spring to the three inmates, state-
ments made on a typewriter ribbon or tape found by Sargent and
typed by Spring, and statements written by Spring on the back of a
prison form and found by Williams.

   The record shows that none of these statements were communi-
cated to Probation Officer Naber. While this Court has held in certain
cases that a statement may constitute a threat even if it is not commu-
nicated, Judge Wilkins correctly notes that the majority opinion in
this case does not "hold that the failure to communicate a threat to its
intended victim is entirely irrelevant. In a particular case, whether the
threat was communicated to the victim may affect whether the threat
could reasonably be perceived as an expression of genuine intent to
inflict injury." I agree with that statement but dissent because I
believe that under the particular facts in this case, a reasonable person
would not conclude that Spring’s comments to his fellow inmates or
the statements contained on the typewriter tape or the back of the
prison form, although reprehensible, were expressions of genuine
intent to inflict injury upon the intended victim. Here, there was no
connection between the inmates and the intended victim. Further,
there was no request by Spring, expressed or implied, that any inmate
communicate, either directly or indirectly, the statements to the
intended victim. See United States v. Bellrichard, 779 F.Supp. 454
(D. Minn. 1991), aff’d, 994 F.2d 1318 (8th Cir. 1993). Consequently,
I do not believe that Spring’s statements to or found by the inmates
can be construed to be "true threats" as required under Watts v. United
States, 394 U.S. 705 (1969). Spring’s statements to the three inmates
and the message on the tape or paper would not, in my opinion, cause
a reasonable person to believe that they were conveyed to the inmates
to effect some change or to achieve some goal through intimidation.
See United States v. Alkhabaz, 104 F.3d 1492 (6th Cir. 1997); United
States v. Fenton, 30 F.Supp.2d 520 (W.D. Pa. 1998). At least there
is insufficient evidence of such intention in the record. J.A. 219-268.
Indeed, there is no evidence that Spring intended that the tape or
paper be seen by the inmates. Stated another way, Spring’s statements
                       UNITED STATES v. SPRING                      11
testified to by the three prison inmates differ dramatically from the
statements contained in the letter from Spring addressed to "Jeff
Nabers, U.S. Probation" and intercepted on May 22, 2000 by the Fed-
eral Bureau of Prisons’ personnel which letter was the basis of the
three-count indictment against Spring and upon which he was con-
victed, and which statements were definitely true threats. J.A. 355-56.